Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 and 17 claim “the estimating the proton density distribution comprises segmenting at most three components preferably at most the components representing soft-tissue, interstitial voids and air, respectively.” However, parent claims 1 and 12 include “estimating a proton density distribution in the imaging zone by segmenting at least three components.”  It is unclear if the components of claim 7 and 17 are further defining the components of Claims 1 and 12, respectively, or adding additional components since segmenting is already taking place in the parent claim.  Further, the limitation of “at most three components” is in contradiction to the parent claim’s limitation of “at least three components.”
Claim Objections
Claims 5-7, 15-17, 21 and 26 objected to because of the following informalities:  
.	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samsonov (US 2017/0350951 A1).	Samsonov teaches a Bo-mapping method for determining spatial distribution of a static magnetic field in a pre-selected imaging zone, the method comprising:	computing the spatial distribution of a static magnetic field from a spatial distribution of spin-phase accruals between magnetic resonance echo signals from the imaging zone (¶0034, ¶0035); and 	estimating a proton density distribution in the imaging zone by segmenting at least three components (¶0006, ¶0061).
Allowable Subject Matter
Claim 2, 3, 5, 6, 8, 9, 13-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 7 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19, 20, 22-25, 27 and 28 are allowed. Claims 21 and 26 would be allowable if rewritten to overcome the rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not disclose or suggest the claimed "fitting a final magnetic susceptibility distribution to minimize differences both: (i) between the final magnetic susceptibility distribution and the phase- estimate magnetic susceptibility distribution; and (ii) between the final magnetic susceptibility distribution and the proton-estimate magnetic susceptibility distribution; and computing the spatial distribution of a static magnetic field from the final magnetic susceptibility.” in combination with the remaining claim elements as set forth in claims  2, 3, 8, 9, 13, 14 and 18-28.	The prior art does not disclose or suggest the claimed " the segmenting involves at least components representing soft-tissue, interstitial voids and air." in combination with the remaining claim elements as set forth in claims 5, 6, 15 and 16.	As best as the examiner can ascertain, the prior art does not disclose or suggest the claimed "the estimating the proton density distribution comprises segmenting three components preferably the components representing soft-tissue, interstitial voids and air" in combination with the remaining claim elements as set forth in claims 7 and 17.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852